Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1, 3, and 5 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Pinyayev et al. (US 2007/0105063 A1, referred to herein as “Pinyayev-063”).
Pinyayev-063 teaches a method for delivering light treatment to an oral cavity ([abstract]), comprising, 
providing a light treatment device (oral device 10 [0061, FIG. 1]) comprising light dome (light dome or head 20 [0061, FIG. 1]), the light dome comprising a plurality of light emitting diodes ("LEDs") (the head 20 may comprise one or more lighting elements 30 that can be spread out [0061, FIG. 1]. The arrows 35 show the light that is emitted from the one or more light emitting elements 30 [0061, FIG. 1]) and configured to be positioned inside an oral cavity (the head 20 of the oral device 10 is inserted into the oral cavity [0048, 0061]) and to deliver a plurality of types of light treatments to the inside of the oral cavity based on a selected mode of operation (the plurality of lighting elements can be used for teeth whitening and oral conditions such as caries, plaque, breath malodor, dental erosion, gingivitis, or periodontal disease [0048, 0051]. Specifically, blue wavelengths can be selected for teeth whitening [0048, 0051]. Furthermore, red or ultraviolet wavelengths can be selected to kill bacteria [0048, 0051]); 
selecting a mode of operation of the light treatment device (the user can select a wavelength that is required for a specific treatment [0048, 0051]. For example, the user may select a blue wavelength for teeth whitening or an ultraviolet wavelength to kill bacterial [0048, 0051]); 
inserting the light treatment device into the oral cavity (the head 20 of the oral device 10 is inserted into the oral cavity [0048, 0061]); 
applying light treatment to the oral cavity based on the selected mode (the light treatment is applied to the oral cavity based on the selected wavelength [0048, 0051]); 
removing the light treatment device from the oral cavity (the Examiner respectfully submits that it is inherent that the user would remove the oral device 10 from the oral cavity after the treatment is finished [0048, 0061]). 
Regarding claim 3, Pinyayev-063 teaches applying the light treatment comprises applying a pain relief light treatment (the light treatment can be used to treat gingivitis, periodontal disease, or other gum conditions [0048]. Specifically, these gum conditions are known to cause pain or inflammation within the oral cavity).
Regarding claim 5, Pinyayev-063 teaches wherein the plurality of types of light treatments comprise a treatment for reducing the appearance of tongue plaque on a surface area of a tongue ([0048]). 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinyayev-063 in view of Pinyayev et al. (US 2008/0060148 A1, referred to herein as “Pinyayev-148”).
Regarding claim 2, Pinyayev-063 teaches the method of claim 1. Pinyayev-063 does not explicitly teach prescribing a time duration for the light treatment, wherein applying the light treatment comprises applying the light treatment for the prescribed time duration. 
The prior art by Pinyayev-148 is analogous to Pinyayev-063, as they both teach light treatment devices for the oral cavity ([abstract, 0039]). 
Pinyayev-148 teaches prescribing a time duration for the light treatment, wherein applying the light treatment comprises applying the light treatment for the prescribed time duration (the timer can be used to set the length of a treatment regimen [0040, 0052]. Furthermore, the interface can be used to set the length of the treatment regimen [0040, 0052]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Pinyayev-063’s light treatment device to prescribe a time duration for the light treatment, as taught by Pinyayev-148. The advantage of such modification will the user to select a time duration that is sufficient for each type of oral treatment (see paragraphs 0040, 0052]). 
Regarding claim 4, Pinyayev-148 teaches applying the light treatment for improving pH level inside the oral cavity (the light energy can provide biostimulation to improve the oral cavity pH level [0249, 0252-0253]).
Regarding claim 6, Pinyayev-063 teaches the method of claim 1. Although Pinyayev-063 teaches a plurality of blue LEDs (the one or more light emitting elements 30 may comprise blue LEDs [0051, 0061]), Pinyayev-063 does not explicitly teach six blue LEDs. The Examiner respectfully submits, as Pinyayev-063 teaches a plurality of blue LEDs ([0051, 0061]), configuring the exact number of blue LEDs would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Pinyayev-148 teaches applying light emitting from 400-430 nm blue LEDs ([0117, 0119, 0264, 0284]). However, Pinyayev-148 does not explicitly teach applying light emitting from 415 nm blue LEDs. The Examiner respectfully submits that Applicant’s claimed wavelength of 415 nm lies within Pinyayev-148’s wavelength range of 400-430 nm ([0119, 0264, 0284]). Based on the overlapping ranges, a person having ordinary skill in the art would have been led to suggest using a wavelength of 415 nm (MPEP 2144.05). The advantage of this modification will allow for controlling the excitation rate of bacterial porphyrin (see paragraphs [0264, 0284] by Pinyayev-148). 
Pinyayev-148 teaches applying light emitting from the 415 nm blue LEDS at a combined 0.6-30 J/cm2 ([0262-0263, 0284]). However, Pinyayev-148 does not explicitly teach applying light emitting from the 415 nm blue LEDs at a combined 1 J/cm2. The Examiner respectfully submits that Applicant’s claimed energy level of 1 J/cm2 lies within Pinyayev-0148’s energy range of 0.6-30 J/cm2 ([0262-0263, 0284]). Based on the overlapping ranges, a person having ordinary skill in the art would have been led to suggest using an energy level of 1 J/cm2 (MPEP 2144.05). The advantage of this modification will allow for controlling the increase in macrophage activity, fibroblast proliferation, and collagen growth (see paragraphs [0262-0263, 0284] by Pinyayev-148). 
Regarding claim 7, Pinyayev-063 teaches the method of claim 1. Although Pinyayev-063 teaches a plurality of red LEDs (the one or more light emitting elements 30 may comprise red LEDs [0048, 0051, 0061]), Pinyayev-063 does not explicitly teach six red LEDs. The Examiner respectfully submits, as Pinyayev-063 teaches a plurality of red LEDs ([0048, 0051, 0061]), configuring the exact number of red LEDs would be a matter of duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Pinyayev-148 teaches applying light emitting from 660 nm red LEDS at a combined 0.6-30 J/cm2 ([0117, 0119, 0260]). However, Pinyayev-148 does not explicitly teach applying light emitting from the 660 nm red LEDs at a combined 1 J/cm2. The Examiner respectfully submits that Applicant’s claimed energy level of 1 J/cm2 lies within Pinyayev-0148’s energy range of 0.6-30 J/cm2 ([0260]). Based on the overlapping ranges, a person having ordinary skill in the art would have been led to suggest using an energy level of 1 J/cm2 (MPEP 2144.05). The advantage of this modification will allow for controlling the increase in macrophage activity, fibroblast proliferation, and collagen growth (see paragraph [0260] by Pinyayev-148). 

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 8-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-13, and 15-19 of U.S. Patent No. 11,197,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a light treatment device comprising a light dome or head that is positioned inside an oral cavity. Furthermore, both sets of claims recite the light dome or head to comprise a plurality of LEDs which are controlled by selecting a mode of operation. Lastly, both sets of claims recite the elongated arm providing a flat profile without bristles or other structures protruding from the light dome or head to enable gentle positioning thereof in the oral cavity of the recipient’s mouth. 
Although not exhaustive, a brief matching of the pending claims with those of US Patent No. 11,197,747 B2 is provided below. 
U. S. Application No. 17/484,267
U.S. Patent No. 11,197,747 B2
8
1, 11, 19
9
1, 9, 11, 13, 16
10
13, 15, 17, 18
11
1, 11, 19
12
1, 11, 16, 19
13
15, 18
14
13, 15, 17, 18
15
13, 17
16
1, 9, 11, 16
17
13, 15, 17, 18
19
12
20
1, 11, 19


8. 	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16, and 19 of U.S. Patent No. 11,197,747 B2 in view of Philp, Jr. et al. (U.S. Patent No. 8,308,479 B2). 
Regarding claim 18, U.S. Patent No. 11,197,747 B2 teaches the method of claim 12 (see the chart above). However, U.S. Patent No. 11,197,747 B2 does not explicitly teach automatically turning off and stop light from being emitted in response to a timer reaching a desired length of time for the light treatment.
Philp is analogous to U.S. Patent No. 11,197,747 B2, as they both teach light devices for the oral cavity ([claim 1]). 
Philp teaches automatically turning off and stop light from being emitted in response to a timer reaching a desired length of time for the light treatment (a timer is provided to control the xenon light [claim 1]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify U.S. Patent No. 11,197,747 B2 to comprise the timer for the light treatment, as taught by Philp. The advantage of such modification will provide a time window that is safe for light treatment within the oral cavity. 

Allowable Subject Matter
9. 	Claims 12-20 would be allowable if the double patenting rejections noted above were overcome.
10. 	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections noted above were overcome.
The following is a statement of reasons for the indication of allowable subject matter: The following description demonstrates how the prior art of record fails to suggest the recited claims. 
Regarding claim 8, Pinyayev-063 teaches method of claim 1, wherein the light dome is positioned at an end of an elongated arm (the head or light dome 20 is positioned at the end of the elongated arm 40 [0061, FIG. 3]), the elongated arm having a flat profile (the elongated arm 40 is flat [FIG. 3]) without bristles protruding from the light dome to facilitate insertion thereof into the oral cavity (the neck 40 supports the head or light dome 20 which delivers treatment to the oral cavity through the use of LEDs [0048, 0061, 0067, FIG. 3]. Furthermore, the head or light dome 20 does not contain bristles [abstract, 0061, FIG. 1, FIG. 3]), the method further comprising maintaining the light dome inside the oral cavity while the light dome delivers the light treatment inside the oral cavity with the light dome spaced from tissue inside the oral cavity during such treatment (the head or light dome 20 / 320 / 520 comprises a spacing element 70 / 300 / 500 which protrudes from the light dome and contacts the oral surface [0061, 0063-0065, FIG. 1, FIG. 5, FIG. 7]. Specifically, the spacing element 70 / 300 / 500 is designed to create a desired distance between the light dome 20 / 320 / 520 and the tissue of the oral surface [0057, FIG. 5, FIG. 7]).
Pinyayev-063 does not explicitly teach wherein the flat profile of the elongated arm does not contain a structure protruding from the light dome, and gently positioning the light dome in the oral cavity while minimizing discomfort to a recipient of the light treatment. Pinyayev-063 teaches away from this limitation, as Pinyayev-063 teaches a spacing element 70 / 300 / 500 which protrudes from the light dome 20 / 320 / 520 and is positioned against the oral surface ([0057, 0061, 0063-0065, FIG. 1, FIG. 5, FIG. 7]). The spacing element 70 / 300 / 500 may cause discomfort to a patient, as the spacing element is designed to physically contact the oral surface ([0057, 0061, 0063-0065, FIG. 1, FIG. 5, FIG. 7]). 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.
Claims 9-11 are considered to contain allowable subject matter and are objected to, as claims 9-11 depend upon claim 8. 
Regarding claim 12, Pinyayev-063 teaches a method ([abstract]) comprising: 
inserting a flat head of a light treatment device into an oral cavity of a recipient's mouth (the light treatment device 10 comprises the head 20 / 320 which is positioned within the oral cavity [0048, 0061, 0063, FIG. 1, FIG. 5]), the head located at a distal end of an elongated arm of the light treatment device (the head 20 is located at the end of the elongated arm 40 [FIG. 1]. Furthermore, the head 320 is also shown to be located at the end of an elongated arm [FIG. 5]) and having opposing side surfaces to provide a flat profile (head 320 has opposing side surfaces to provide a flat profile [FIG. 5]) without bristles protruding from the head to facilitate the insertion of the head (the head 20 / 320 does not contain any bristles [abstract, 0061, 0063, FIG. 1, FIG. 5]) and a portion of the elongated arm into the oral cavity (the head 20 of the elongated arm 40 is positioned into the oral cavity [0048, 0061, 0063, FIG. 1]); 
selecting a mode of operation of the light treatment device to activate a plurality of light emitting diodes ("LEDs") disposed on at least one of the opposing side surfaces of the head (the head 20 / 320 / 520 may comprise one or more light emitting elements 30 / 330 [abstract, 0061, 0063, FIG. 1, FIG. 5, FIG. 7]. The user may select a particular wavelength that is emitted from the plurality of light emitting elements [0048, 0051]); and 
delivering at least one type of light treatment to the oral cavity based on the selected mode while the LEDs are spaced from tissue inside the oral cavity during such treatment (the user can select a wavelength that is required for a specific treatment [0048, 0051]. Furthermore, the light dome or head 20 / 320 / 520 comprises a spacing element 70 / 300 / 500 which protrudes from the light dome and contacts the oral surface [0061, 0063-0065, FIG. 1, FIG. 5, FIG. 7]. Specifically, the spacing element 70 / 300 / 500 is designed to create a desired distance between the head 20 / 320 / 520 and the tissue of the oral surface [0057, FIG. 5, FIG. 7]).
Pinyayev-063 does not explicitly teach wherein the flat profile of the elongated arm does not contain a structure protruding from the head to enable gentle positioning thereof in the oral cavity of the recipient's mouth. Pinyayev-063 teaches away from this limitation, as Pinyayev-063 teaches a spacing element 70 / 300 / 500 which protrudes from the head 20 / 320 / 520 and is positioned against the oral surface ([0057, 0061, 0063-0065, FIG. 1, FIG. 5, FIG. 7]). The spacing element 70 / 300 / 500 may cause discomfort to a patient, as the spacing element is designed to physically contact the oral surface ([0057, 0061, 0063-0065, FIG. 1, FIG. 5, FIG. 7]). 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.
Claims 13-20 are considered to contain allowable subject matter, as claims 13-20 depend upon claim 12. 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792